Citation Nr: 0115743	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  01-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than August 23, 1999 
for the grant of an increased disability evaluation and a 
total disability evaluation based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from June 1960 to May 1962 and 
from July 1962 to August 1963.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of the Cleveland, Ohio,  Department of Veterans 
Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. The appellant's claim for service connection for a 
psychiatric disability was denied by the Board of 
Veterans' Appeals in June 1994.

2. The appellant's request to reopen his claim for service 
connection for a psychiatric disorder was received by VA 
on October 19, 1995, at which time the appellant also 
presented an informal claim for a total rating based on 
unemployability.

3. In support of his request to reopen his claim for service 
connection for a psychiatric disability, the appelant 
presented new and material evidence warranting reopening 
of the claim and a grant of service connection for bipolar 
disorder.

4. It is factually ascertainable that the appellant's 
service-connected disabilities, when disability resulting 
from bipolar disorder is taken into account, rendered him 
unemployable as of October 19, 1995, the date of his 
informal claim for a total rating based on 
unemployability.







CONCLUSION OF LAW

The criteria for an effective date of October 19, 1995, for a 
total disability rating based on unemployability have been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that the assignment of a date earlier 
than August 23, 1999, is for the grant of a total disability 
evaluation is warranted.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  Given these 
requirements, the Board will review the pertinent evidence of 
record, the applicable law, and will then proceed to its 
analysis.  

Factual Background

The record reflects that by statement received in October 
1995, the appellant sought to reopen a previously denied 
claim of entitlement to service connection for a psychiatric 
disorder.  The claim had been denied by Board decision dated 
in June 1994.  The appellant reported that new evidence in 
support of his claim could be obtained from the Social 
Security Administration.  

In the course of development of his claim to reopen, the 
records of the Social Security Administration were received 
in May 1996.  In relevant part, these records reflect that by 
decision dated in August 1987, the appellant was found to be 
disabled within the meaning of the Social Security 
Administration law, and that the primary diagnosis underlying 
his disability was alcohol abuse.  A secondary diagnosis of 
bipolar affective disorder was noted.  The decision document 
reflects in part that the appellant had been previously 
diagnosed to have a history of bipolar disorder by a VA 
medical center.  

Among the documents enclosed with the Social Security 
Administration file was 
a January 1989 report from an intake examiner of that agency.  
The interviewer recorded that the appellant may not have 
understood the purpose of the interview.  The interviewer 
expressed the view that the appellant was very unstable, that 
he had a very poor memory, and that he was highly emotional.  
The interviewer noted that the appellant was unable to form 
complete sentences or finish thoughts.  The appellant 
reported that he had cut back on his drinking of alcohol, but 
he cried during the interview and was noted to have spoken of 
irrelevancies.  In a series of Social Security Administration 
report of contact memoranda, the appellant is reported to be 
a alcoholic.  He is noted to drink excessively when presented 
with pressured situations.   

Also included in the Social Security Administration file was 
a February 1989 report authored by N.L.B., Ph.D., a 
university professor of psychology.  In part, Dr. N.L.B. 
diagnosed the appellant to have a mixed bipolar disorder and 
alcohol dependence in remission.  The psychologist noted that 
clinical test results indicated that the appellant was mildly 
mentally retarded and that he appeared to function in the 
borderline range of intelligence.  He observed that there had 
been cognitive decrement related to the appellant's lengthy 
history of alcoholism, and that the appellant seemed immature 
and sometimes socially inappropriate.  

The psychologist opined that while the appellant was able to 
understand and follow simple verbal directions, he had 
difficulty maintaining attention and concentration while 
performing routine tasks.  He believed that the appellant 
would have much difficulty related with others in a work 
setting because of several factors including slowness in 
cognitive functions, memory impairment, and labile affect and 
that the appellant would have much difficulty in identifying 
and correction of his errors.  The psychologist also opined 
that the appellant had difficulty in maintaining attention 
and concentration, and that he seemed incapable of coping 
with the stress and pressure involved in routine daily work.   

The appellant underwent a VA psychiatric examination in 
January 1998.  The examiner noted that his review of the 
claims folder indicated the appellant to have an "inadequate 
personality."  The appellant denied then being under 
psychiatric care, but stated he was unemployed and occupied 
with the care of his wife.  The appellant reported that he 
had last worked about 10 years previously, but that he had 
been terminated.  He reported that he had had racing thoughts 
and pressured speech.  The appellant described his 
concentration as variable and that he was periodically 
irritable.  The diagnoses were alcohol abuse with a history 
of dependence; bipolar disorder that was currently stable, 
and borderline intellectual functioning.  The examiner 
assigned a global assessment of functioning (GAF) score of 
60.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
[Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores 
ranging between 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Carpenter at 242.  The examiner reported 
that the GAF score was based upon the fact that the appellant 
had not described any dramatic change in his condition over 
the previous year, and that he had no required 
hospitalization for psychiatric illnesses over the course of 
several years.  The examiner opined that the impact of the 
appellant's bipolar disorder on his occupational and social 
functioning based upon that day's observation would be 
minimal.  

By decision dated in August 1999, the Board determined that 
the appellant had submitted new and material evidence that 
was sufficient to reopen his claim, and granted service 
connection for a bipolar disorder.  By correspondence 
received in August 1999, the appellant through counsel 
requested consideration for a total disability evaluation by 
reason of individual unemployability.  By rating decision 
dated in August 1999, the RO granted a 30 percent disability 
evaluation, effective the date of the appellant's attempt to 
reopen his claim for service connection of a psychiatric 
disability - October 19, 1995.  

In January 2000, the appellant underwent a series of VA 
examinations.  In the report of mental examination, it was 
noted that the appellant reported last working  in 1987, but 
that he was fired because of missing work due to physicians' 
appointments.  The appellant's recall of his psychiatric 
history was minimal, and the examiner observed that the 
appellant did not have a "very dependable memory for 
events."  The examiner observed that the appellant had 
trouble with relationships, and that he would cry without any 
reason.  He observed that the appellant was irritable, and 
that he felt that people were persecuting him.  The examiner 
further noted that the appellant reported having difficulty 
organizing his daily activities.  Although the appellant 
reported having 80 college credits, the examiner observed 
that his mental abilities were not so indicative.  

In part, the appellant was diagnosed to have a mood disorder, 
not otherwise specified, that was "substantial enough to 
cause him significant problems."  The examiner further 
observed that the appellant had psychotic symptoms in the 
form of paranoid ideation.  He ruled out alcohol abuse, 
although he noted that the appellant could have alcohol-
related dementia.  A GAF score of 35 was rendered, [thus 
suggestive of some impairment in reality testing or 
communications (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  Carpenter, supra.

By rating decision dated in May 2000, a 70 percent disability 
evaluation was assigned for bipolar disorder, and a total 
disability evaluation based upon individual unemployability 
was granted.  The effective date as to both was established 
as of August 23, 1999 - the date the appellant requested 
consideration of a total rating.  

The appellant filed a notice of disagreement as to the 
assigned effective date of the total rating, and this appeal 
ensued.  

Relevant Law

The effective date of an increase in compensation for a 
service-connected disability shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date, otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

When service connection is granted based on new and material 
evidence following a final disallowance of the claim, the 
effective date of the grant of service connection shall be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(1).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.  The 
provisions of 38 C.F.R. 
§ 4.16(b) allow for extraschedular consideration of cases in 
which veterans who are unemployable due to service-connected 
disabilities but who do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A claim for a 
total disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for [such rating] 
because of 'subjective' factors that the 'objective' rating 
does not consider." Vettese v. Brown, 7 Vet. App. 31, 34- 35 
(1994).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

In determining whether unemployability exists, consideration 
may be given to the claimant's level of education, special 
training and previous work experience, but not to the 
claimant's age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).

Under 38 C.F.R. § 3.155(a) "[a]ny communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit 
sought."

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  In 
Gilbert, supra., it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." Gilbert at 53.  
To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The appellant argues that an earlier effective date for the 
grant of a total disability evaluation is mandated by the 
record.  

It must first be determined whether the appellant filed an 
informal claim for a total disability evaluation earlier than 
August 1999 when his formal claim was received.  As noted, 
applicable law provides that such an informal claim is made 
when there is proffered evidence of a medical disability, a 
demand for the highest possible rating, and some evidence of 
unemployability.  Roberson, supra.; 38 C.F.R. § 3.155(a).

The evidence supports a finding that the appellant submitted 
such an informal claim for a total disability evaluation with 
his October 1995 attempt to reopen his claim.  The appellant 
reported that there was then existing evidence in the form of 
Social Security Administration records.  The file received in 
May 1996 indicated that as of May 1987, the appellant had 
been found disabled first due to alcohol abuse and bipolar 
affective disorder (see decision dated August 12, 1987) and 
subsequently due to mental retardation and "mild" bipolar 
affective disorder (see decision dated March 22, 1989).  The 
attached report of Dr. N.L.B. also clearly reflects the 
physician's opinion that as of February 1989, the appellant 
would have difficulty performing routine daily work.  

Thus, the appellant's claim for a total disability evaluation 
based upon individual unemployability was triggered by his 
October 1995 attempt to reopen his claim of service 
connection for a psychiatric disorder.  

Under the regulations applicable to effective dates, a change 
in compensation is effective as of the date the increase in 
the severity of the disability is ascertainable, if a claim 
is received within 1 year from such date, otherwise the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  Under the facts of this case, 
however, the veteran's inability to work is attributable to 
his psychiatric disability.  Therefore, the effective date of 
his total disability rating may not be earlier than the 
effective date of the grant of service connection for the 
psychiatric disability.  Because the claim for a psychiatric 
disability was denied by the Board of Veterans' Appeals in 
June 1994, and the veteran requested reopening of his claim 
on October 19, 1995, the effective date for the grant of 
service connection for the psychiatric disorder has been 
properly established as October 19, 1995, in accordance with 
the provisions of  38 C.F.R. §  3.400(q)(1).   Accordingly, 
the earliest date on which the total disability rating may be 
made effective is October 19, 1995.


ORDER

An effective date of October 19, 1995, for a total disability 
evaluation based upon individual unemployability is granted.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

